United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-3783
                                   ___________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the Western
      v.                                * District of Missouri.
                                        *
Patrick L. Bark,                        *      [UNPUBLISHED]
                                        *
                   Appellant.           *
                                   ___________

                             Submitted: May 20, 2002

                                  Filed: May 29, 2002
                                   ___________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                            ___________

PER CURIAM.

       On appeal from the district court's* revocation of Patrick L. Bark's supervised
release and imposition of an additional term of imprisonment, Bark's counsel has filed
a brief and moved to withdraw under Anders v. California, 386 U.S. 738 (1967).
Although Bark was granted permission to file a supplemental brief, he has not done
so.



      *
       The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
       Having reviewed counsel's Anders brief, we reject counsel's argument that the
district court abused its discretion by imposing imprisonment in excess of the Chapter
7 Sentencing Guidelines range and by not considering the severity of Bark's medical
condition. (Bark testified he needed double knee replacements and had been unable
to have the surgery in prison.) The Chapter 7 ranges are merely advisory, see United
States v. Holmes, 283 F.3d 966, 968 (8th Cir. 2002), and the district court–which was
fully apprised of Barks's medical condition–was not required to impose a lesser
sentence on that basis. Indeed, the district court considered the Chapter 7 policy
statements and believed the Guidelines range was inadequate to promote respect for
the law, afford adequate deterrents to criminal conduct, and protect the public from
further crimes.

       Having reviewed the record independently, we find no other nonfrivolous
issues for appeal. See Penson v. Ohio, 488 U.S. 75, 80 (1988). We thus affirm the
district court and grant counsel's motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-